Citation Nr: 1823230	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  03-21 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an effective date earlier than September 5, 1990, for the increased rating for schizoaffective disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Smith, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the U.S. Army from November 1969 to July 1971.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from an August 2002 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

In July 2017, this appeal was remanded to the Agency of Original Jurisdiction (AOJ) to afford the Veteran a new VA mental health evaluation.  The Veteran subsequently underwent this examination in September 2017.  Thus, the Board determines that there has been substantial compliance with the remand directives, and further remand is not required.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that remand not required where there was substantial compliance with remand directives).  

During the appeal period, the Veteran was granted a rating of 100 percent for schizoaffective disorder and assigned an effective date of September 5, 1990, in a December 2017 rating decision.  As the grant represents a full grant of the benefits sought for the issue of an increased rating, that issue is no longer on appeal.  See Grantham v. Brown, 114 F.3d. 1156 (Fed. Cir. 1997).  The issue of the appropriate effective date remains on appeal.  


FINDING OF FACT

The Veteran filed a claim for increase for his service-connected schizoaffective disorder on October 4, 1990.  Per the record, it is factually ascertainable that the condition had increased in severity as of September 5, 1990.  




CONCLUSION OF LAW

The criteria for an effective date earlier than September 5, 1990, for the increased rating for schizoaffective disorder (schizophrenia) have been met.  38 U.S.C. §§ 1155, 5110 (West 2012); 38 C.F.R. §§ 3.155, 3.340, 3.341, 3.400, 4.15, 4.16, 4.18 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C. §§ 5103, 5103A and 38 C.F.R. § 3.159.  For the issue decided herein, VA has complied with all duties necessary to notify the Veteran in substantiating the claim on appeal.  

The Board finds VA has satisfied its duty to assist the Veteran in the development of the claim as well.  VA has obtained all identified and available service and post-service treatment records.  Additionally, the September 2017 VA mental health examination was adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).  The mental health evaluator reviewed the record, accounted for the symptoms and history of the Veteran's mental disorders, and applied accepted standards and principles in conducting the evaluation.  

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C. § 5103(a), § 5103A, or 38 C.F.R. § 3.159 and that the Veteran will not be prejudiced as a result of the Board's adjudication of this claim.



Effective Date

In assigning effective dates for increases, except as provided in paragraph § 3.400(o)(2) and § 3.401(b), the effective date is date of receipt of claim or date entitlement arose, whichever is later.  As an exception to this general rule, § 3.400(o)(2) provides that the effective date is the earliest date of which it is factually ascertainable based on all evidence of record that an increase in disability had occurred if a complete claim or intent to file a claim is received within one year from such date; otherwise, the effective date is the date of claim.  

In the instant case, the Veteran seeks an effective date prior to October 4, 1990, for his increased rating for schizoaffective disorder, previously rated as schizophrenia.  He has not specified what effective date he believes is appropriate or why an earlier effective date is appropriate.   

The Veteran most recently filed a claim for increase for his schizophrenia on February 20, 2002.  However, he also filed a claim for increase for schizophrenia on October 4, 1990.  In the February 2015 remand, the Board determined that as the Veteran was not properly notified of the January 1991 denial of his claim for an increase for schizophrenia but perfected an appeal when the AOJ next adjudicated his claim for an increase in August 2002, the current appeal with respect to the rating for schizophrenia is most properly viewed as rising from the October 4, 1990 claim, which remained open and pending.  In perfecting the appeal of the August 2002 rating decision, the Veteran also timely appealed the effective date assigned.  Thus, the Board now determines that the claim for an earlier effective date also arises from the October 1990 claim.  Therefore, the date of claim is October 4, 1990.  The Board acknowledges that the Veteran also filed a claim for increase for his schizophrenia in October 1988.  However, this claim was denied in a November 1989 rating decision, and there is no indication that the Veteran was not properly notified of this decision and he did not appeal.  Thus, the November 1989 rating decision became final and the October 1988 claim is not pending.  

As to the date it is factually ascertainable that the Veteran's disorder increased in severity, the record reflects that the Veteran was hospitalized from September 5, 1990, to October 19, 1990 for substance abuse.  The Board notes that the record is consistent that the Veteran's substance abuse is a part of his psychiatric diagnoses.  The discharge note indicates that the Veteran had a long history of polysubstance abuse and two prior VA hospital admissions.  During the examination, his speech was reported to be rapid at times.  His mood was anxious, and his affect was shallow.  The examiner noted that there were vague suicidal ideations.  The examiner noted that the Veteran's thinking in the clinic appeared to be disorganized and bizarre.  The Veteran was also noted to be exhibiting drug-seeking behavior.  His affect was indicated to be tense and irritable.  Given the probative clinical evidence, the Board determines that it is factually ascertainable that the condition had increased as of September 5, 1990.  The Veteran also filed his claim for an increase within a year of this date on October 4, 1990.  

As the claim for an increase was filed within a year of the date an increase in the disability was factually ascertainable, the appropriate effective date is the earliest date it was factually ascertainable that the disability had increased, which is September 5, 1990.  38 C.F.R. § 3.400(o)(2).   An earlier date is not warranted as there is no evidence to indicate an increase in severity in the year prior to October 4, 1990, other than the cited September 1990 hospitalization. Thus, an effective date of September 4, 1990, but no earlier, is granted.


ORDER

An effective date of September 5, 1990, for the increased rating for schizoaffective disorder is granted.  





____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


